                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL       ‘O’
    Case No.          2:13-cv-08833-CAS(AGRx); c/w     Date  November 13, 2018
                      2:16-cv-04166-CAS(AGRx)
    Title             BARBARA WALDRUP v. COUNTRYWIDE FINANCIAL
                      CORPORATION, ET AL.; C/W: ELIZABETH WILLIAMS; ET AL. v.
                      COUNTRYWIDE FINANCIAL CORPORATION; ET AL.
 



    Present: The Honorable              CHRISTINA A. SNYDER
              Catherine Jeang                         Not Present                     N/A
               Deputy Clerk                    Court Reporter / Recorder           Tape No.
             Attorneys Present for Plaintiffs:             Attorneys Present for Defendants:
                          Not Present                               Not Present

    Proceedings:              (IN CHAMBERS) – ORDER REJECTING MOTION TO
                              INTERVENE

        On September 10, 2018, the Court received a motion for leave to file in camera
and under seal a verified complaint in interpleader in the above action and declaratory
relief, which the Court construes as a motion to intervene. The proposed intervenor
apparently seeks an order preventing defendants Bank of America and Countrywide from
evicting him from the premises that he leases in Arizona. He requests that his motion be
sealed on the grounds that if his identity were known he would face some form of
retaliation. On September 26, 2018, the Court issued an order to show cause why this
Court has jurisdiction over the motion to intervene. The proposed intervenor submitted a
letter along with real estate closing and settlement documents belonging to the previous
owner of his residence. The proposed intervenor argues that the amount in controversy is
satisfied because his residence was purchased by the previous owner for at least $75,000.
       The proposed intervenor has not demonstrated that this Court has subject matter
jurisdiction over the motion to intervene. The Court explained earlier that in forcible
detainer actions, the sole issue is right of possession and there is no dollar amount in
controversy. The proposed intervenor has not demonstrated that he is the owner of the
property at issue, therefore the amount that the previous owner paid to purchase his
residence is irrelevant.
      Accordingly, the Court rejects the proposed intervenor’s motion to intervene and
the Courtroom Deputy Clerk will return the documents that the proposed intervenor


 
CV-8833, CV-4166 (3/18)                  CIVIL MINUTES - GENERAL                        Page 1 of 2 
                                                      UNITED STATES DISTRICT COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES – GENERAL       ‘O’
    Case No.                     2:13-cv-08833-CAS(AGRx); c/w     Date  November 13, 2018
                                 2:16-cv-04166-CAS(AGRx)
    Title                        BARBARA WALDRUP v. COUNTRYWIDE FINANCIAL
                                 CORPORATION, ET AL.; C/W: ELIZABETH WILLIAMS; ET AL. v.
                                 COUNTRYWIDE FINANCIAL CORPORATION; ET AL.
 
submitted to the Court.1 Due to the proposed intervenor’s request to file the motion to
intervene in camera and under seal, the Court hereby serves this minute order by mail to
the proposed intervenor.
              IT IS SO ORDERED.
                                                                                                       00    :    00
                                                                                Initials of Preparer        CMJ




                                                            
1
       The proposed intervenor sent the Court a document purporting to transfer the title
of his lease to the Court. The Court rejects this document as it cannot properly accept
legal title to the proposed intervenor’s lease.
 
CV-8833, CV-4166 (3/18)                                        CIVIL MINUTES - GENERAL                             Page 2 of 2 
